Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 1, 2, 3, 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0031302 A1 (Park).
With respect to claim 1, PARK shows a refrigerator comprising: a cabinet defining a storage space; a hinge bracket (141, Fig.3) mounted on an upper wall of the cabinet and having a hinge 5shaft; a door (31, Fig.2) connected to the hinge shaft and configured to rotate around the hinge shaft to thereby open and close the storage space of the cabinet (Fig.2, section 0060); and a hinge cover (110, Fig.3) seated on the upper wall of the cabinet and covering the hinge bracket, 10wherein the hinge cover includes: a first mounting part (111, Fig.3), a second mounting part (112, Fig.3) spaced apart from the first mounting part, a bracket cover (120, Fig.3) detachably mounted at one of the first mounting part and the second mounting part, the first mounting part being disposed at a position 15corresponding to the hinge bracket, and the bracket cover being configured to cover the hinge bracket (141), and a shielding member (142, Fig.3) detachably mounted at the other of the first mounting part and the second mounting part.  
With respect to claim 2, wherein the hinge cover (110) includes a cover body that has a front wall and side walls extending from opposite ends of the front wall, and wherein each of the first mounting part and the second mounting part is defined at the front wall of the cover body (Fig.3).  
With respect to claim 3, wherein each of the first mounting part and the second mounting part includes: a slot (111/112) that penetrates the front wall and extends upward from a lower surface of the front wall of the cover body, and 10a fixing protrusion (114a) extending from a surface that defines the slot, the fixing protrusion configured to be coupled to the bracket cover (120, section 0087, Fig.6).  
With respect to claim 7, wherein the bracket cover (120, Fig.3) includes: a bracket cover body (126, Fig.4) configured to cover the hinge bracket, and 20a coupling part extending from the bracket cover body and corresponding to the slot (Fig.6), and wherein the coupling part of the bracket cover comprises a protruding groove (at 128, groove that receives 114a, Fig.6) configured to receive the fixing protrusion (114a). 
5	With respect to claim 8, wherein the protruding groove (at 128, Fig.6) includes an engagement protrusion (end hook) configured to engage with the fixing protrusion (114a) based on the fixing protrusion being received in the protruding groove (Fig.6).  
10
with reowekmkdfmdfmsdfm	With respect to claim 9, wherein the shielding member (142) and the bracket cover (120) are configured to be mounted at each of the first mounting part (111) and the second mounting part (112) in a first direction, wherein each of the first mounting part and the second mounting part includes a 15restriction protrusion (other 114a, 114b/fastener to receive 142) configured to restrict movement of the shielding member and the bracket cover in a second direction intersecting the first direction, and wherein the coupling part comprises a protrusion hole (142a) configured to receive the restriction protrusion (fastener).  
3.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2010/029094 (WO ‘094).
With respect to claim 1, WO ‘094 shows a refrigerator comprising: a cabinet defining a storage space; a hinge bracket (16, Fig.2) mounted on an upper wall of the cabinet and having a hinge 5shaft (17, Fig.2); a door (3, Fig.2) connected to the hinge shaft and configured to rotate around the hinge shaft to thereby open and close the storage space of the cabinet; and a hinge cover (10, 11) seated on the upper wall of the cabinet and covering the hinge bracket, 10wherein the hinge cover includes: a first mounting part (13), a second mounting part (other 13) spaced apart from the first mounting part, a bracket cover (11) detachably mounted at one of the first mounting part and the second mounting part, the first mounting part being disposed at a position 15corresponding to the hinge bracket, and the bracket cover (11) being configured to cover the hinge bracket (16), and a shielding member (other 11) detachably mounted at the other of the first mounting part and the second mounting part.  
With respect to claim 2, wherein the hinge cover (10) includes a cover body that has a front wall and side walls extending from opposite ends of the front wall, and wherein each of the first mounting part and the second mounting part is defined at the front wall of the cover body (Fig.2).  
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2010/029094 (WO ‘094) in further view of US 2018/0031302 A1 (Park).
With respect to claim 3, WO ‘094 shows wherein each of the first mounting part and the second mounting part includes: a slot (13, 13) that penetrates the front wall and extends upward from a lower surface of the front wall of the cover body, but doesn’t teach a fixing protrusion extending from a surface of the slot. Park shows 10a fixing protrusion (114a, Fig.3) extending from a surface that defines the slot, the fixing protrusion configured to be coupled to the bracket cover (120) or the shielding member. It would have been obvious to one having ordinary skill in the art to include a fixing protrusion to the surface that defines each of the slot of WO ‘094, such as shown by Park, in order easily and quickly mount the bracket cover and the shielding member to the hinge cover.
With respect to claim 4, the combination teaches (WO ‘094) wherein the shielding member (11) includes a coupling body that corresponds to the 15slot (13). The combination (Park) shows a coupling body having a protruding groove (at 128, Fig.6) configured to receive the fixing protrusion (114a) of each of the first mounting part and the second mounting part.  
with reowekmkdfmdfmsdfm	With respect to claims 5 and 9, the combination teaches (WO ‘094) wherein the shielding member (11) and the bracket cover (11) are configured to be mounted at each of the first mounting part (13) and the second mounting part (13) in a first direction. The combination teaches (Park) wherein each of the first mounting part and the second mounting part includes a 15restriction protrusion (other 114a, Fig.6, Park) configured to restrict movement of the shielding member and the bracket cover in a second direction intersecting the first direction, and wherein the coupling part of the shielding member comprises a protrusion hole (at 128, Fig.6) configured to receive the restriction protrusion.  
	With respect to claims 6 and 10, the combination (WO ‘094) teaches the slot is defined by opposite side surfaces and an upper surface extending between upper sides of the opposite side surfaces. The combination teaches (Park) the restriction protrusion (114a) protruding from the upper surface of the slot (Fig.6) but doesn’t teach the fixing protrusion is on the side surfaces of the slot. However, it would have been obvious to one having ordinary skill in the art to place the fixing protrusion on opposite sides of the slot, since it has been held that rearranging parts of an invention involved only routine skill in the art.  Further adding additional fixing protrusions provides additional securement of the bracket cover and shielding member on the respective mounting parts.
With respect to claim 7, the combination teaches (WO ‘094) wherein the bracket cover (11, Fig.2) includes: a bracket cover body (protruding outward part, Fig.2) configured to cover the hinge bracket (16), and 20a coupling part (at 11, Fig.2) extending from the bracket cover body and corresponding to the slot (13). The combination teaches (Park) wherein the coupling part of the bracket cover comprises a protruding groove (at 128, groove that receives 114a, Fig.6) configured to receive the fixing protrusion (114a). 
5	With respect to claim 8, the combination teaches (Park) wherein the protrusion groove (at 128) includes an engagement protrusion (end hook) configured to engage with the fixing protrusion (114a) based on the fixing protrusion being received in the protrusion groove (Fig.6).  
With respect to claim 12, the combination (WO ‘094) shows wherein the cabinet includes a cabinet front wall (below 4, Fig.4) and a rounded connection wall connecting the cabinet front wall and the upper wall of the cabinet (Fig.4), and wherein a lower end part of the coupling body of the shielding member (11) is 20configured to cover the rounded connection wall of the cabinet.  
6.	Claims 1, 2, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over CN 109488140 (CN ‘140) in further view of US 2017/0188721 (PARK).
With respect to claims 1 and 18, CN ‘140 shows a refrigerator comprising: a cabinet defining a storage space (Fig.1); a hinge bracket (“hinge plate”, see translation) mounted on an upper wall of the cabinet, a door (not shown, “door” in spec, see translation), and a hinge cover (1-3) seated on the upper wall of the cabinet (Fig.1) and covering the hinge bracket, 10wherein the hinge cover includes: a first mounting part (left side of body 1), a second mounting part (right body of 1) spaced apart from the first mounting part, a bracket cover (2, Fig.2-Fig.5) detachably mounted at one of the first mounting part and the second mounting part, the first mounting part being disposed at a position 15corresponding to the hinge bracket, and the bracket cover being configured to cover the hinge bracket, and a shielding member (3, Fig.4) detachably mounted at the other of the first mounting part and the second mounting part. With respect to claims 1 and 18, CN ‘140 doesn’t explicitly disclose the hinge bracket has a shaft, and the door is connected to the hinge shaft rotate around it. PARK shows a hinge bracket (401, Fig.5) with a shaft (4011, Fig.5) , a door (40) connected to the hinge shaft and configured to rotate around the hinge shaft to thereby open and close the storage space of the cabinet. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a hinge shaft to the hinge bracket of CN ‘140, and for the door to rotate around the shaft, such as shown by PARK, in order to facilitate opening and closing of the door to access the refrigerator. 
With respect to claim 18, the combination (CN ‘140) shows each of the first and second mounting parts includes a slot (figure 4, at 111, 112, Fig.4) configured to extend upward from a lower end of the hinge cover, and wherein the shielding member (3) and the bracket cover (2) are upwardly inserted in the slot from a lower side of the slot. 
With respect to claim 2, the combination shows (CN ‘140) wherein the hinge cover includes a cover body (1) that has a front wall and side walls extending from opposite ends of the front wall, and wherein each of the first mounting part (left side of the front wall) and the second mounting part  (right side of front wall) is defined at the front wall of the cover body (1).
With respect to claim 20, the combination (CN ‘140) shows the shielding member (3, Fig.4) and the bracket cover (2) each include fixing protrusion (311, 211, Fig.4) provided at the surface defining the slot to couple to the first and second mounting part. CN ‘140 shows the protrusions on the bracket cover and shielding member not the first mounting part and second mounting part. It would have been obvious to one having ordinary skill in the art to put the fixing protrusions on the first and second mounting parts rather than the shielding member and bracket cover, since it has been held that rearranging parts of an invention involved only routine skill in the art.  
With respect to claim 21, the combination shows the claimed refrigerator as discussed above including. CN ‘140 discloses that wiring channels (111 and 112) for wires to pass through but doesn’t show the bracket cover has an opening for the wire. PARK shows the bracket cover (45, Fig.5) includes an opening (453, Fig.5) through which an electric wire (L) passes, and an opening cover (532, Fig.5) coupled to the bracket cover and configured to cover the opening (Fig.6). It would have been obvious to one having ordinary skill in the art to include an opening in the bracket cover, and a cover to cover the opening, such as shown by PARK, in order to easily access the wires when needed and conceal them for aesthetically pleasing appearance. 10


Allowable Subject Matter
7.	Claims 11, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed 4/21/2022 regarding claim 1 have been fully considered but they are not persuasive. With respect to claim 1, applicant argued that the base frame 110 of Park is coupled to the front surface of the main body not an upper wall of the main body. However the examiner is treating the upper front surface of the main body that makes up the opening as the “upper wall” since the surface defines an upper wall of the front face of the cabinet. As long as the prior art shows a wall located above another wall then it can be considered as an upper wall. In this instant case, Park shows the front upper face of the cabinet is above a lower face of the cabinet. 
Applicant’s arguments with respect to claim 18 have been considered but are moot in view of the new grounds of rejection.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637